Citation Nr: 1812900	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-27 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, NOS and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a respiratory condition, to include emphysema and chronic obstructive pulmonary disorder (COPD).

4.  Entitlement to service connection for ischemic heart disease (IHD).

5.  Entitlement to service connection for bladder cancer.

6.  Entitlement to service connection for hypoglycemia.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

9.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

10.  Entitlement to an initial increased rating for service-connected tinnitus, currently evaluated at 10 percent disabling.

11.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

12.  Entitlement to a compensable rating for a service-connected fractured mandible.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service in the United States Navy from March 1956 to December 1959 and July 1968 to October 1969.  The Veteran was awarded the Vietnam Campaign Medal and Vietnam Service Medal with Fleet Marine Force Combat Operations Insignia, among other decorations, for this service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to earlier effective dates for service-connected tinnitus, bilateral hearing loss, and a fractured mandible, were raised by the Veteran in the October 2014 NOD, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Similarly, the issue of entitlement to a total disability based on individual unemplaoyability (TDIU) has been reasonably raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue(s) of entitlement to service connection for bladder cancer, headaches, peripheral neuropathy left lower extremity, peripheral neuropathy right lower extremity and to an increased rating for a service-connected fractured mandible are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently diagnosed anxiety disorder, NOS, was incurred during active military service.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of depression.

3.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

4.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of IHD.

5.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis hypoglycemia.

6.  The current 10 percent evaluation for tinnitus is the maximum schedular rating available.

7.  The Veteran's audiometric results, as mechanically applied to the ratings schedule under Table VII in 38 C.F.R. § 4.85, DC 6100, do not support a compensable rating for the bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an anxiety disorder, NOS, are approximated.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for depression have not been met.  
38 U.S.C. §§ 1131 , 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for IHD are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for entitlement to service connection for hypoglycemia have not been met.  38 U.S.C. §§ 1101 , 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. 
§§ 3.102 , 3.159, 3.303 (2017).

5.  There is no legal basis for the assignment of disability rating in excess of 10 percent for tinnitus.  38 U.S.C. § 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2017).

6.  The criteria for a compensable disability evaluation for service-connected left ear hearing loss have not been met or more nearly approximated.  38 U.S.C. 
§§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.3, Diagnostic Code, 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The claims for service connection for anxiety and PTSD have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (service connection for an anxiety disorder, NOS), no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Next, the Veteran's claims for increased ratings for tinnitus and an initial compensable rating for bilateral hearing loss concern the proper disability ratings to be assigned and arise from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice for the claims on appeal is needed under VCAA.

With respect to the claims for service connection for depression, IHD, and hypoglycemia.  Neither the Veteran nor his counsel have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the Board will adjudicate these claims on the merits.

Service connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, anxiety disorder, depression, and hypoglycemia are not "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  38 C.F.R. § 3.384; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established for diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the specific time period will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Specifically, this includes 2,4-D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6). 

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for IHD (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  However, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of IHD.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

Service Connection for Anxiety

As an initial matter, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the Veteran's claims service connection for PTSD, in accordance with Clemons, the Board now recharacterizes the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, NOS.

The Veteran asserts that the anxiety disorder, NOS is the result of military service.  The Board first finds that the Veteran has a currently diagnosed anxiety disorder.  Specifically, the September 2013 private psychologist diagnosed the Veteran with an anxiety disorder, NOS.

The Board next finds that the weight of the evidence demonstrates that the Veteran's anxiety disorder, NOS had its onset in service.  The Veteran's July 1968 entrance examination is silent for any psychiatric disabilities.  A September 1968 treatment note indicated the Veteran reported breathing problems, especially when nervous for over one year.  The military physician diagnosed the Veteran with a psychological problem and prescribed him Librium.  The Veteran's September 1969 exit examination is silent for any psychiatric disabilities.

Additional evidence in support of the finding that the anxiety disorder, NOS had its onset during service include October 2014 statements in support of the Veteran's claim from his wife, S.U., and nephew, M.C.  S.U. submitted a letter on the Veteran's behalf indicating that she and the Veteran were married in September 1969.  She further stated that after leaving the service, the Veteran became short-tempered, moody, and had nightmares.  M.C. documented changes in the Veteran's personality before and after his service in Vietnam.  Both S.U. and M.C. gave accounts of the Veteran's behavior and mental states during and after service.

In September 2013, a private physician, Dr. H.H. completed a Mental Health DBQ for the Veteran.  Dr. H.H. diagnosed the Veteran with an anxiety disorder, NOS.  The private psychologist indicated the Veteran's anxiety disorder, NOS was more likely than not caused by his active military service and further, had been continuous since service.  The private psychologist's opinion is competent and probative medical evidence because it is factually accurate, as it appears the private psychologist had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion with an adequate rationale for the conclusion based on medical principles.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to clarify and definitively opine on the nature and etiology of any current mental health disabilities.  The Board could also order further development of the record and a more defined records search.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In this case, the private examiner diagnosed the Veteran with an anxiety disorder, NOS.  As this diagnosis was made by psychologist, the Veteran has a current diagnosis during the appeal period. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that mental health professionals making diagnoses 'are presumed to know the DSM requirements applicable to their practice and to have taken them into account.').  Furthermore, the evidence links the Veteran's current symptoms to service. 

In this case, there is no other competent (or adequate) medical opinion of record against the appeal that directly addresses the etiology of the Veteran's anxiety disorder, NOS.  Rather, the most probative opinions of record indicate the current anxiety disorder began during the Veteran's service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an anxiety disorder, NOS have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Depression

The Veteran seeks to establish service connection for depression.  After review of the record, the preponderance of the evidence is against service connection for depression.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d. 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d. 1356 (2001).

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In September 2013, a private physician, Dr. H.H. completed a Mental Health DBQ for the Veteran.  Dr. H.H. diagnosed the Veteran with an anxiety disorder, NOS.  The private psychologist indicated the Veteran had no other mental health diagnoses.  The private psychologist's opinion is competent and probative medical evidence because it is factually accurate, as it appears the private psychologist had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion with an adequate rationale for the conclusion based on medical principles.  VA treatment records show that the Veteran had negative depression screens in January 2017 and May 2015.

There is no competent evidence showing that the Veteran was diagnosed with depression at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).

Service Connection for IHD

The Veteran seeks to establish service connection for IHD, which he alleges is the result of his exposure to herbicides coincident with his service in Vietnam.  After carefully considering the issue in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim, as the Veteran has not been diagnosed with IHD at any time during, or prior to, the pendency of the claim.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Additionally, VA has a policy that service connection applies to diseases and the residuals of injury - not symptoms, clinical findings or abnormal laboratory test results.  See 61 Fed. Reg. 20440-01, 20,445 (May 7, 1996) (Suppl. Information - Endocrine System).

As discussed above, the Veteran is presumed to have been exposed to herbicides coincident with his service.  As such, in order to establish service connection, he must only present a current diagnosis of IHD manifested to a compensable degree.  However, the record during and after service fails to establish a diagnosis of IHD.

In April 2011, the Veteran filed for service connection for IHD.  VA treatment records are silent for any diagnosis of IHD.  The Veteran has not indicated the existence of any additional evidence and has not submitted any evidence indicating a diagnosis of IHD.

A December 2011 Disability Benefits Questionnaire completed by J.Y., M.D. found there was no IHD and the physician further commented that there was no IHD history or findings to suggest IHD.

In May 2013, the Veteran underwent a VA examination to determine the etiology of any cardiac conditions.  The VA examiner determined the Veteran did not have a diagnosis of IHD, nor did he have congestive heart failure.  The VA examiner indicated that the Veteran had nuclear testing done in June 2011 that showed normal cardiac function with no evidence of ischemia.  "[The Veteran] has no history of confirmed CAD/IHD/MI/coronary artery stinting/CABG/pacer/etc."  See May 2013 VA examination.

The Board accords great probative weight to the May 2013 VA examiner's opinion that the Veteran does not have a diagnosis of IHD because it was based on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and clinic test results, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner, a C&P physician, offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.

The Board also finds that the question as to whether the Veteran has IHD requires substantiation through sophisticated diagnostic testing, requiring specialized training for a determination, and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence in regard to establishing a diagnosis of IHD.  See Barr and Woehlaert, supra.

As noted above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of IHD for the entire appeal period, there can be no valid claim for service connection.  See Gilpin, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-104  (Fed. Cir. 1994).  To establish service connection on a direct basis the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As previously stated, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d. 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d. 1356 (2001).

There is no competent evidence showing that the Veteran was diagnosed with IHD at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).

Hypoglycemia

The Veteran contends he has hypoglycemia due to Agent Orange exposure.  After review of the record, the preponderance of the evidence is against service connection for hypoglycemia.

Service treatment records are silent for any complaints or treatment related to hypoglycemia.  The only reference to hypoglycemia in the record is a May 2005 treatment note that indicates "?Hypoglycemia."  The Veteran was counselled on lifestyle changes and told to avoid sweets.

As an initial matter, elevated blood sugar levels (hypoglycemia) represent a laboratory finding, and therefore are not considered to be an actual disability in and of itself for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule). 

Furthermore, in this case, the evidence shows no current diagnosis of a disability manifested by hypoglycemia or a description of any resulting functional impairment.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection requires a current disability).  A current disability is one shown at some time during the period beginning proximate to the date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  In this case there is not even conclusive evidence of hypoglycemia during service, after service, or throughout the current appeal period.  Upon discharge, his separation examination revealed no indication of hypoglycemia or related symptomatology.  There is no evidence of any treatment for hypoglycemia after the May 2005 VA treatment note which only indicated possible hypoglycemia.

As hypoglycemia represents a laboratory finding, and there is no medical evidence that the Veteran has a current disability manifested by hypoglycemia, the competent evidence does not establish the presence of a current disability.  As such, the preponderance of the evidence is against service connection for hypoglycemia.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Tinnitus

The Veteran's claim for service connection for tinnitus was received in April 2011.  A May 2013 rating decision granted service connection for tinnitus and a 10 percent evaluation was assigned.  The Veteran has undergone two VA audiology examinations during the appeal period.  During a May 2013 VA examination, the Veteran reported periodic non-disabling tinnitus three to four times per month.  During a May 2014 VA examination, the tinnitus was "not bothersome." 

The Veteran's service-connected tinnitus is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017), and a 10 percent rating is the maximum schedular rating available for the disability.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2017).  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

Increased Rating for Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was received in April 2011.  A May 2013 rating decision granted service connection for bilateral hearing loss and a noncompensable evaluation was assigned.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 


Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.




Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect. 38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the Veteran's claim for an increased evaluation consists of VA medical records and the reports of VA examinations.  

During the appeal period, the Veteran underwent audiology examinations in May 2013 and May 2014.  The Veteran has alleged no worsening of the condition since the May 2014 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In May 2013, the puretone threshold were as follows.  



HERTZ




1000
2000
3000
4000
Average
RIGHT
25
25
40
45
34
LEFT
	15
25
30
50
30

Speech recognition was 96 percent in the right ear and 96 percent in the left ear.

Applying these results to the Table VII chart (with the right ear being the "poorer" ear), a level I for the right ear, combined with a level I for the left ear, results in a noncompensable evaluation.

During the May 2014 VA audiology examination audiometric testing was conducted, and pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
25
30
35
50
35
LEFT
20
35
30
50
34

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

Applying these results to the Table VII chart (with the right ear being the "poorer" ear), a level II for the right ear, combined with a level I for the left ear, results in a noncompensable evaluation.

The provisions of 38 C.F.R. § 4.86 (a) (exceptional patterns of hearing impairment) are not for application as the results of the VA and private audiometric examinations discussed above do not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies in either of the Veteran's ears. The provisions of 38 C.F.R. § 4.86 (b) are also not applicable as neither ear has shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155...or any action of the Secretary in adopting or revising that schedule.'  38 U.S.C. § 7252(b).  That provision squarely precludes the Veterans Court from determining whether the schedule...substantively violates statutory constraints.").  The evidence of record does not support a compensable rating for the Veteran's service-connected bilateral hearing loss.


ORDER

Entitlement to service connection for an anxiety disorder, NOS is granted.

Entitlement to service connection for depression is denied.

Entitlement to service connection for IHD is denied.

Entitlement to service connection for hypoglycemia is denied.

An increased evaluation for tinnitus is denied.

An initial compensable evaluation for bilateral hearing loss is denied.


REMAND

Respiratory Condition

In April 2011, the Veteran filed for a respiratory condition, secondary to agent orange exposure.  In April 2013,the Veteran underwent a VA examination to determine the etiology of any respiratory conditions.  The VA examiner was unable to establish whether the Veteran had an emphysema diagnosis and indicated that the Veteran's COPD was less likely than not caused by active military service.  However, the rationale provided by the VA examiner was not adequate and as such, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Bladder Cancer

The record reflects the Veteran has a history of bladder cancer. It is unclear from the record whether the Veteran has a current diagnosis of bladder cancer or any current residuals.  As such, a remand is necessary to further develop the record.  38 U.S.C. § 5103A(d) (West 2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Headaches

In March 2011, the Veteran filed for service connection for headaches.  In October 2014, the Veteran submitted a Headaches DBQ completed by Dr. H.S., a private physician.  Dr. H.S. indicated the Veteran had migraine headaches that were more likely than not aggravated by the Veteran's service-connected tinnitus and fractured mandible.  However, Dr. H.S., provided no rationale for this opinion and failed to indicated the degree of aggravation.  The Board notes that Dr. H.S. indicated there was medical literature that documented an association between headaches and tinnitus, but failed to discuss this in any relation to the Veteran.  Further, VA treatment records suggest the Veteran's headaches may be caused by a nonservice connected neck injury.  As such a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).


Bilateral Peripheral Neuropathy

It is unclear from the record whether the Veteran has a current diagnosis of peripheral neuropathy of the right and left lower extremities, and the Veteran has not yet been afforded VA examination.  As such, VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Fractured Mandible

In April 2011, the Veteran filed for an increased evaluation for his service-connected fractured mandible.  In April 2013 and May 2014, the Veteran underwent VA examination for the service-connected mandible.  During the May 2014 VA examination, the Veteran reported flare-ups every two to three months.  The VA examiner noted the Veteran reported continued discomfort in the lower ridge areas of his jaw.

While the passage of time alone does not warrant a new examination, given the current severity of the Veteran's service-connected mandible disability is unclear from the record, the Board finds that a current examination is necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for any of the claimed conditions.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.

2.  Associate all available VA treatment records from January 25, 2017 to the present with the electronic claims folder. 

3.  After completion of the above-mentioned development.  Schedule the Veteran for a VA General Medical Examination regarding the claims for Bladder Cancer.  The examination must be conducted by a medical doctor.

	The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  After review of the claims folder, and any testing deemed necessary, the examiner is asked to answer the following:

a) Does the Veteran have currently diagnosed bladder cancer or any residuals of the bladder cancer?  If yes, is it as likely as not that this disability was incurred in, or due to the Veteran's active military service?

	b) In the alternative, is it at least as likely as not (50 percent probability or greater) that the conditions is caused by the Veteran's service-connected disabilities?

	c) If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that any bladder cancer is aggravated (worsened in severity beyond the natural progression of the disease) by the Veteran's service-connected disabilities?  If the VA examiner opines that any bladder cancer is aggravated by the Veteran's service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability. 

4.  After completion of the above-mentioned development.  Schedule the Veteran for a VA General Medical Examination regarding the claims for Respiratory Conditions.  The examination must be conducted by a medical doctor.

	The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  After review of the claims folder, and any testing deemed necessary, the examiner is asked to answer the following:

a) Does the Veteran have any currently diagnosed respiratory conditions?  If yes, is it as likely as not that this disability was incurred in, or due to the Veteran's active military service?

b) In the alternative, is it at least as likely as not (50 percent probability or greater) that the conditions are caused by the Veteran's service-connected disabilities?

c) If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that any respiratory conditions are aggravated (worsened in severity beyond the natural progression of the disease) by the Veteran's service-connected disabilities?  If the VA examiner opines that any respiratory conditions are aggravated by the Veteran's service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

5.  After completion of the above-mentioned development.  Schedule the Veteran for a VA General Medical Examination regarding the claims for Peripheral Neuropathy, Right Lower Extremity, and Peripheral Neuropathy, Left Lower Extremity.  The examination must be conducted by a medical doctor.

	The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  After review of the claims folder, and any testing deemed necessary, the examiner is asked to answer the following:

a) Does the Veteran have any currently diagnosed peripheral neuropathy?  If yes, is it as likely as not that this disability was incurred in, or due to the Veteran's active military service?

b) In the alternative, is it at least as likely as not (50 percent probability or greater) that the conditions is caused by the Veteran's service-connected disabilities?

c) If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that any peripheral neuropathy is aggravated (worsened in severity beyond the natural progression of the disease) by the Veteran's service-connected disabilities?  If the VA examiner opines that any peripheral neuropathy is aggravated by the Veteran's service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

6.  Then, schedule the Veteran for a VA headaches examination.  The examiner must review the claims file and should note that review in the report.  Based on the record, the examiner should provide responses to the following:

a) Does the Veteran have currently diagnosed headaches?  If yes, is it as likely as not that this disability was incurred in, or due to the Veteran's active military service?

b) In the alternative, is it at least as likely as not (50 percent probability or greater) that the conditions is caused by the Veteran's service-connected disabilities, to include tinnitus and a fractured mandible?

c) If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that any headaches are aggravated (worsened in severity beyond the natural progression of the disease) by the Veteran's service-connected disabilities, to include tinnitus and a fractured mandible?  If the VA examiner opines that any headaches are aggravated by the Veteran's service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

	The examiner must comment on the October 2014 Headaches DBQ completed by Dr. H.S..

7.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected fractured mandible.

8.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal in light of all the evidence of record. If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


